EX PARTE QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1,3,9,18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,3,5,6 of U.S. Patent No. 10,958,370.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1,3,9,18 of the present application are an obvious subset of the limitations presented in claims 1,3,5,6 of US Pat No. 10,958,370.
	The following table illustrates the conflicting claim pairs: 
Present Application
1
3
9
18
US Pat 10,958,370
1
3
5
6


	The following table illustrates a mapping of the limitations of claim 1 of the present application when compared against the limitations of claim 1 of US Pat 10,958,370.  The differences have been bolded for purposes of clarity.
Claim 1 of Present Application
Claim 1 of US Pat 10,958,370
1. An optical repeater comprising:
1. An optical repeater comprising:
a first separator configured to separate a first input signal light into 5a first wavelength-multiplexed signal light of a first wavelength band and a second wavelength-multiplexed signal light of a second wavelength band;
a first separator configured to separate a first signal light inputted into a second signal light with a first wavelength band and a third signal light with a second wavelength band differed the first wavelength band;
a first optical amplifier configured to amplify the first wavelength-multiplexed signal light; a second optical amplifier configured to amplify the second 10wavelength-multiplexed signal light; a second separator configured to separate a second input signal light into a third wavelength-multiplexed signal light of the first wavelength band and a fourth wavelength-multiplexed signal light of the second wavelength band;
 a second separator configured to separate a fourth signal light inputted into a fifth signal light with the first wavelength band and a sixth signal light with the second wavelength band; a first optical amplifier configured to amplify the second signal light and of which amplification band is the first wavelength band; a second optical amplifier configured to amplify the third signal light and of which amplification band is the second wavelength band;
a third optical amplifier configured to amplify the third wavelength-multiplexed signal light;
a third optical amplifier configured to amplify the fifth signal light and of which amplification band is the first wavelength band;
a fourth optical amplifier configured to amplify the fourth wavelength-multiplexed signal light;
a fourth optical amplifier configured to amplify the sixth signal light and of which amplification band is the second wavelength band;
a plurality of excitation circuits configured to generate excitation 20lights of a single wavelength band;
an excitation circuit including: a plurality of light sources that each of the plurality of the light sources is configured to output a light of single wavelength band;
15and an excitation light distribution circuit configured to output the excitation lights to the first optical amplifier, the second optical amplifier, the third optical amplifier and the fourth optical amplifier , wherein the first optical amplifier amplifies the first wavelength-multiplexed signal light with the excitation lights, the second optical amplifier amplifies the second wavelength-multiplexed signal light with the excitation lights, the third optical amplifier amplifies the third wavelength-multiplexed signal light with the excitation lights, andFirst named inventor: Satoshi MikamiPage 3 Serial no. 17/178,896Filed 02/18/2021the fourth optical amplifier amplifies the fourth wavelength-multiplexed signal light with the excitation lights.
and an excitation light distribution circuit configured to simultaneously output a plurality of the lights output from the plurality of light sources as excitation lights of the single wavelength band to the first optical amplifier, the second optical amplifier, the third optical amplifier and the fourth optical amplifier; a first splitter configured to split the excitation lights into a first excitation light and a second excitation light; a first multiplexer configured to multiplex the second signal light and the first excitation light and output to the first optical amplifier; a second multiplexer configured to multiplex the third signal light and the second excitation light and output to the second optical amplifier; a third multiplexer configured to multiplex the second light signal amplified by the first optical amplifier and the third light signal amplified by the second optical amplifier; a second splitter configured to split the excitation lights into a third excitation light and a fourth excitation light; a third splitter configured to split the excitation lights output from the excitation circuit and output to the first splitter and the second splitter; a fourth multiplexer configured to multiplex the fifth signal light and the third excitation light and output to the third optical amplifier; a fifth multiplexer configured to multiplex the sixth signal light and the fourth excitation light and output to the fourth optical amplifier; and a sixth multiplexer configured to multiplex the fifth light signal amplified by the third optical amplifier and the sixth light signal amplified by the fourth optical amplifier.


	As the table above illustrates, all the limitations of claim 1 of the present application are taught by claim 1 of US Pat 10,958,370.  
Thus, claim 1 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 1 of US Pat 10,958,370, as anticipation of all limitations is tantamount to obviousness.
The following table illustrates a mapping of the limitations of claim 18 of the present application when compared against the limitations of claim 6 of US Pat 10,958,370.  The differences have been bolded for purposes of clarity.
Claim 18 of Present Application
Claim 6 of US Pat 10,958,370
18. A control method of an optical repeater comprising: 20
    6. A method comprising:
separating a first input signal light into a first wavelength-multiplexed signal light of a first wavelength band and a second wavelength-multiplexed signal light of a second wavelength band;
separating a first signal light inputted into a second signal light with a first wavelength band and a third signal light with a second wavelength band differed the first wavelength band; 
amplifying, by a first amplifier, the first wavelength-multiplexed signal light;
amplifying the second signal light by a first optical amplifier configured to which amplification band is the first wavelength band;
amplifying, by a second amplifier, the second wavelength-multiplexed signal light;
amplifying the third signal light by a second optical amplifier configured to amplification band is the second wavelength band;
separating a second input signal light into a third wavelength-multiplexed signal light of the first wavelength band and a fourth wavelength-multiplexed signal light of the second wavelength band; Docket No.:4570001972US0327
separating a fourth signal light inputted into a fifth signal light with the first wavelength band and a sixth signal light with the second wavelength band;
amplifying, by a third amplifier, the third wavelength-multiplexed signal light;
amplifying the fifth signal light by a third optical amplifier configured to which amplification band is the first wavelength band;
amplifying, by a fourth amplifier, the fourth wavelength-multiplexed signal light;
amplifying the sixth signal light by a fourth optical amplifier configured to which amplification band is the second wavelength band;
generating excitation lights of a single wavelength band;
outputting, by a plurality of light sources, a plurality of lights of a single wavelength band from a plurality of light sources;
255and outputting the excitation lights to the first optical amplifier, the second optical amplifier, the third optical amplifier and the fourth optical amplifier , wherein the first optical amplifier amplifies the first wavelength-multiplexed signal light with the excitation lights, the second optical amplifier amplifies the second wavelength-multiplexed signal light with the excitation lights, the third optical amplifier amplifies the third wavelength-multiplexed signal light with the excitation lights, and the fourth optical amplifier amplifies the fourth wavelength-multiplexed signal light with the excitation lights.

and simultaneously outputting, by an excitation light distribution circuit, the plurality of lights, as excitation lights of the single wavelength band, to the first optical amplifier, the second optical amplifier, the third optical amplifier and the fourth optical amplifier; splitting, by a first splitter, the excitation lights into a first excitation light and a second excitation light; multiplexing, by a first multiplexer, the second signal light and the first excitation light and output to the first optical amplifier; multiplexing, by a second multiplexer, the third signal light and the second excitation light and output to the second optical amplifier; multiplexing, by a third multiplexer, the second light signal amplified by the first optical amplifier and the third light signal amplified by the second optical amplifier; splitting, by a second splitter, the excitation lights into a third excitation light and a fourth excitation light; splitting, by a third splitter, the excitation lights output to the first splitter and the second splitter; multiplexing, by a fourth multiplexer, the fifth signal light and the third excitation light and output to the third optical amplifier; multiplexing, by a fifth multiplexer, the sixth signal light and the fourth excitation light and output to the fourth optical amplifier; and multiplexing, by a sixth multiplexer, the fifth light signal amplified by the third optical amplifier and the sixth light signal amplified by the fourth optical amplifier. 



	As the table above illustrates, all the limitations of claim 18 of the present application are taught by claim 6 of US Pat 10,958,370.  
Thus, claim 18 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 6 of US Pat 10,958,370, as anticipation of all limitations is tantamount to obviousness.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637